                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                                 3:07-CR-00094-RJC
                USA                                               )
                                                                  )
                        v.                                        )               ORDER
                                                                  )
                JOHN LYNN LATTAKER                                )
                                                                  )

                             THIS MATTER comes before the Court upon the defendant’s motion to

               reconsider, (Doc. No. 51), the denial, (Doc. No. 49: Order), of his motion for

               appointment of counsel, (Doc. No. 48), as well as another motion for appointment of

               counsel, (Doc. No. 52).

                             In the instant motions, the defendant continues to seek the assistance of

               counsel to consider any claims he may have in light of Rehaif v. United States, 139

               S. Ct. 2191 (2019). Title 28, United States Code, Section 2255 allows a prisoner to

               move to vacate a sentence obtained in violation of the Constitution, with certain

               limitations. However, there is no constitutional right to counsel in proceedings

               under § 2255. See Crowe v. United States, 175 F.2d 799 (4th Cir. 1949).

                             IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. Nos. 51,

               52), are DENIED. The Clerk’s Office is directed to send a form-motion to vacate to

               the defendant with service of this Order.

                             The Clerk is directed to certify copies of this order to the defendant, counsel

               for the defendant, and to the United States Attorney.

Signed: April 6, 2020
